 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 1 of 12 PAGEID #: 4070




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-164(17)

                Plaintiff,
                                                      JUDGE EDMUND A. SARGUS, JR.
        v.

 JUAN FLORES-CASTRO,
   a/k/a Duende

                Defendant.


     GOVERNMENT’S RESPONSE TO DEFENDANT JUAN FLORES-CASTRO’S
        MOTION IN LIMINE TO EXCLUDE PHOTOGRAHPIC EVIDENCE

       The United States, by and through undersigned counsel, hereby submits this response to

Defendant Juan Flores-Castro’s motion in limine (ECF No. 999) seeking to exclude photographic

evidence related to the murder of Wilson Villeda. As explained below, the Court should deny the

motion because it is both premature and fails on the merits.

                                       MEMORANDUM

       In February 2018, the grand jury returned the Second Superseding Indictment, which

charges the defendant, Juan Flores-Castro, with one count of conspiracy to commit racketeering

[Count 1]; two counts of murder in aid of racketeering [Counts 3 and 4]; and one count of murder

through the use of a firearm during and in relation to a crime of violence [Count 5]. As relevant

here, Count 3 charges Flores-Castro and twelve other members and associates of MS-13 with the

2015 murder of Wilson Villeda. Flores-Castro now moves to limit or, in the alternative, to prohibit

the admission of any photos of the crime scene, Mr. Villeda’s body, or his related autopsy. This

motion is premature, however, and fails on the merits in any event.



                                                1
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 2 of 12 PAGEID #: 4071




                                           Background

                                  The Murder of Wilson Villeda

        In November 2015, Flores-Castro and over a dozen members and associates of

MS-13 murdered Wilson Villeda, a 17 year-old high school student. Mr. Villeda spent time with

members of the Columbus clique of MS-13 and may have been interested in joining the gang.

Flores-Castro and his co-conspirators had other ideas, however. They questioned Mr. Villeda’s

allegiance to MS-13 because of his tattoos, which they believed signaled an affiliation with a rival

gang. Ultimately, they sought and received authorization from MS-13 leadership in El Salvador

to kill the victim.

        MS-13 members put their plan into action on the evening of November 14, 2015. That

night, Flores-Castro and more than a dozen other MS-13 members and associates – several of

whom traveled to Ohio from other states specifically to participate in this homicide – waited at

and around 3350 Anita Street. One of the co-conspirators brought Mr. Villeda to this residence

and, like another victim before him, he was taken into the woods of Innis Park and slaughtered.

During the horrific attack, the gang members took turns stabbing, slashing, and cutting Mr. Villeda

with a machete and other bladed weapons. One of the gang members took photographs of the

victim’s mutilated body on his cell phone and sent those pictures to other MS-13 members in

California with a message that said, “I got a little crazy with the homies.” The co-conspirators

buried Mr. Villeda’s body in a shallow grave near the burial site of another one of their victims.

Medical reports described between 70 and 92 chop-like injuries to Mr. Villeda’s head, torso, and

extremities. The day after this homicide, the MS-13 members gathered to burn Mr. Villeda’s

clothing. The weapons that the group used during the murder were grounded down, and the

remaining pieces were disposed of in another state.



                                                 2
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 3 of 12 PAGEID #: 4072




                                     The Use of Photos at Trial

       The Government intends to use a limited number of photos regarding Mr. Villeda’s murder

to prove the allegations in Count 3, as well as the overall racketeering conspiracy from Count 1,

which lists the same homicide as an overt act. That evidence includes photos that an MS-13

member sent to other gang members in California just after the homicide; photos of the process of

locating and recovering Mr. Villeda’s remains; photos of Mr. Villeda’s body once it was eventually

recovered from Innis Park; and select autopsy photos.

       Procedurally, the Government proposes to use these photos in the same manner as in other

large-scale racketeering / murder trials in this district, including the recent Short North Posse case,

United States v. Ledbetter, et al. Under that procedure, the Government will seek to admit a

complete “series” of photos for each homicide, while notifying defense counsel in advance which

photos the Government seeks to publish to the jury. If defense counsel have objections to a

particular photo(s) being published, they can raise those objections at sidebar, where they can be

resolved expeditiously, and without the need for lengthy pretrial hearings or briefing. See United

States v. Ledbetter, No. 2:14-cr-127, Trial Tr., Vol. VII, ECF No. 1075, PAGEID #6283-85

(publishing three photos of victim’s body out of fifty-six photos taken from crime-scene series);

id. at Vol. IX, ECF No. 1077, PAGEID #6651-56 (publishing just two photos of homicide victim).

       The Government does not intend to publish all photos of victims, crime scenes, and

autopsies that have been produced in discovery. Instead, the Government intends to publish only

a limited set as to each murder to establish the “who, what, when, where, and how” of each crime.

Nor does the Government intend to publish cumulative pictures of any victim, crime scene, or

autopsy. Instead, the Government will limit the photos it seeks to publish to the jury to those that

have independent evidentiary value.



                                                  3
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 4 of 12 PAGEID #: 4073




                                          Legal Standards

       Motions in limine are designed to ensure fair and speedy trial management by excluding

evidence that is clearly inadmissible. In re E.I. du Pont de Nemours & Co. C-8 Personal Injury

Litig., 348 F. Supp. 3d 698, 721 (S.D. Ohio 2016) (Sargus, J.). Given the fact-intensive nature of

most evidentiary objections, “courts are generally reluctant to grant broad exclusions of evidence

in limine, because a court is almost always better situated during the actual trial to assess the value

and utility of evidence.” Id. (quotation omitted). To prevail on such a motion, a party must show

“that the evidence is clearly inadmissible on all potential grounds.” Id. Unless the movant meets

this high bar, “evidentiary rulings should be deferred until trial so that questions of foundation,

relevancy, and potential prejudice may be resolved in proper context.” Id. (quotation omitted).

The decision to grant a motion in limine rests in the discretion of the district court, which can also

defer ruling on such a motion or even change its ruling “when the evidence is actually offered and

objected to at trial.” United States v. Luce, 713 F.2d 1236, 1239-40 (6th Cir. 1983).

       All relevant evidence is generally admissible; nevertheless, Rule of Evidence 403 grants

district courts discretion to exclude such evidence if its probative value is substantially outweighed

by the risk of unfair prejudice. United States v. Gibbs, 797 F.3d 416, 422 (6th Cir. 2015). The term

“unfair prejudice” does not, however, encompass “the damage to a defendant’s case that results

from the legitimate force of the evidence.”           United States v. Ford, 761 F.3d 641, 648

(6th Cir. 2014) (quotation omitted). Instead, the term refers only to evidence which tends to lead

jurors to make decisions on an improper basis. Id. As such, Rule 403 “favors admissibility.”

United States v. Jones, 554 F. App’x 460, 473 (6th Cir. 2014) (White, J., concurring). District

courts are afforded “great deference” in conducting the balancing test required under Rule 403.

United States v. Howard, 621 F.3d 433, 457 (6th Cir. 2010) (quotation omitted).



                                                  4
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 5 of 12 PAGEID #: 4074




                                             Argument

       As explained below, the Court should deny Flores-Castro’s motion in limine as premature

while allowing him to raise similar objections at trial when, in all likelihood, the parties may come

to an agreement over which photos should be published to the jury. Even if the parties cannot

agree, the Court will be in a far better position at trial to assess the probative value of any photos,

to compare that probative value to the substantial risk of unfair prejudice, and to render a decision

under Rule 403. Alternatively, to the extent the Court wishes to reach the merits of Flores-Castro’s

argument now, it still fails. Courts across the country have deemed similar photos of victims,

crime scenes, and autopsies admissible under the balancing test required by Rule 403.

       I.      The Court Should Deny Flores-Castro’s Motion as Premature While Allowing
               Him to Raise any Objections to the Photos at Trial.

       The Court should deny Flores-Castro’s motion in limine because it is premature. The trial

is still roughly a year away. At this early juncture, neither the Government nor the Court can be

sure of how many of the remaining four defendants will proceed to trial; how many murders will

still be at issue; or the quantum and quality of evidence as to each of those murders, including the

murder of Wilson Villeda. Given this uncertainty, it seems far-fetched to suggest that the Court

can determine which photos (if any) are “clearly inadmissible on all potential grounds” right now,

In re E.I. du Pont de Nemours & Co., 348 F. Supp. 3d at 721, especially under the fact-intensive

balancing test that Rule 403 requires. Instead, the Court should reserve that determination for trial,

when “questions of foundation, relevancy and potential prejudice can be resolved in the proper

context.” Id. (quotation omitted); see Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708,

712 (6th Cir. 1975) (“A better practice is to deal with questions of admissibility of evidence

[under Rule 403] as they arise.”).




                                                  5
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 6 of 12 PAGEID #: 4075




       Indeed, that is exactly the proposal the Government puts forth in this case—a fact-bound

inquiry during the trial itself, when issues of relevancy, probative value, and the substantial risk of

unfair prejudice can be fairly and efficiently examined. An example from a sidebar conference

discussing one of the murders in the Short North Posse case may prove helpful:

       Mr. Gatterdam:      Your Honor, I don’t have any objection on authenticity because I think
                           [the detective] testified these are the photos she took. But as I flip
                           through [the series] I think my objection is going to be the cumulative
                           nature of several of the pictures with the alleged victim’s body being
                           shown. . . . All seem to show very similar pictures of the victim’s body.
                           They’re very gruesome, they’re very graphic, and I don’t think the jury
                           needs to see multiple pictures.

       Mr. Martinez:       Your Honor, as Detective Taliaferro testified, there are 56 photos. I do
                           not intend to show all 56 photos. This is why we approached it this way.
                           I understand there are many photos of the dead body. I intend to show
                           three of them.

       The Court:          Okay. And I take it that the three will have different –

       Mr. Martinez:       Different angles and views, exactly right.

       The Court:          All right. Do you know right now, Mr. Martinez, which specific body
                           shots you intend to show?

       Mr. Martinez:       Yes. Let me be clear. So the first one is [number] 18[,] which is [the]
                           view into the entry into the room. The second one is [number] 50 to
                           show the wounds to the body and the last one is [number] 49 which is
                           so you can see the person’s face.

       The Court:          Okay. I’m going to allow those three. If you object to those, you may
                           make your objection for the record. But I think that those three show
                           different vantage points of the body and it is not cumulative in that
                           respect. So I will be inclined to allow him.

Ledbetter, ECF No. 1075, PAGEID #6283-84. Given the number of murders at issue in this case,

resolving any evidentiary objections to victim/crime scene photos in real time, as proposed, will

be more efficient and practical than engaging in a never-ending series of pre-trial briefing and

hearings. For these reasons, the Court should deny the motion in limine as premature.



                                                  6
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 7 of 12 PAGEID #: 4076




       II.     Alternatively, the Court Should Deny the Motion in Limine Under Rule 403.

       Alternatively, to the extent the Court wishes to rule on the merits of Flores-Castro’s motion

now (before trial), the Court should deny the motion under Rule 403. The probative value of a

limited number of victim, crime scene, and autopsy photos regarding the Wilson Villeda murder

is not substantially outweighed by the risk of unfair prejudice.

       The Sixth Circuit and other courts across the country routinely permit photos of murder

victims, crime scenes, and related autopsies to be admitted at trial, even against challenges under

Rule 403. For example, in United States v. Brady, 595 F.2d 359 (6th Cir. 1979), the Sixth Circuit

affirmed the district court’s decision to admit several photographs of three victims of an armed

bank robbery “lying on the floor of the bank in pools of their own blood.” Id. at 361. The court

acknowledged that while the photos were “not pleasant to behold,” they were nevertheless

probative of the fact that the killings occurred in the courses of a bank robbery. Id. at 361-62.

There, the defendant even stipulated to the fact that the victims “died by gunshot wounds to the

head,” but the court still found the probative value of the photos was not outweighed by the

substantial risk of unfair prejudice under Rule 403. Id. at 362.

       Likewise, in United States v. Hollie, 198 F.3d 248 (6th Cir. 1999) (table), the Sixth Circuit

affirmed the district court’s decision to admit three photos of a shooting victim “lying on a table

in the morgue.” 1999 WL 1021860, at *7. There again, the defendant had not disputed the cause

of death or even the bullet path. Id. Nevertheless, the court of appeals still deemed the probative

value of the photos, which showed “[the victim’s] head at different angles, focusing on the entrance

and exit wounds,” was not outweighed by the substantial risk of unfair prejudice because the

Government sought to use the photos for a different purpose—namely, showing that a third party

could not have fired the fatal shots. Id. Thus, the photos “were properly admitted.” Id.



                                                 7
 Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 8 of 12 PAGEID #: 4077




       Finally, in United States v. Brown, 54 F. App’x 201 (6th Cir. 2002), the Sixth Circuit

affirmed admission of several photos of murder victims lying on the floor of a body shop, despite

arguments that the photos were “highly prejudicial” and designed to appeal only “to the jurors’

prejudices about the nature of the killings.” Id. at 208-09. The court rejected that argument and

held that the photos were highly probative in showing that the murders were committed in

furtherance of the charged drug-trafficking conspiracy. Id. at 208. This was so because the photos

helped prove that the victims (1) had been lured by the co-conspirators to a particular place;

(2) died of multiple wounds; and (3) died in furtherance of the alleged conspiracy. Id. at 209.

Given the probative nature of the photos, and the fact that the Government and the district court

excluded “those that were duplicative,” the Sixth Circuit found their admission proper. Id.

       Other courts have reached the same conclusion in a variety of cases involving gruesome

photos. In United States v. Salameh, 152 F.3d 88 (2d Cir. 1998), the court affirmed admission of

thirteen photos of victims who were killed in the World Trade Center bombing—some of which

“were facial close-ups of the bombing victims,” and two of which “showed victims’ bodies as they

lay in stretchers,” including one who “was clearly pregnant.” Id. at 122-23. Despite noting that

the “graphic depictions of the corpses” was “[u]ndeniably . . . disturbing,” the court upheld their

admission. Id. The court noted that there was no doubt the “photographs of the victims were

shocking, and a significant amount of such evidence was admitted.” Id. at 123. Nevertheless, the

court found the evidence had “substantial probative value” regarding the nature and location of the

explosion before reiterating that “[p]robative evidence is not inadmissible solely because it has a

tendency to upset the trier of fact.” Id. Critically, the court held that the defendants’ offer to

stipulate that the explosion caused injury and death did not limit the Government’s ability to rely

on the photos. Id. at 122 (citing Old Chief v. United States, 519 U.S. 172 (1997)).



                                                8
    Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 9 of 12 PAGEID #: 4078




         The Fifth Circuit reached the same conclusion in a case involving a color photograph of a

murdered child’s lacerated heart. United States v. Bowers, 660 F.2d 527, 529-30 (5th Cir. 1981).

There, the court acknowledged that “the photograph had the potential to inflame the jury,” but

affirmed its admission any way since it was “no more inflammatory than photographs that portray

the sort of death suffered by the victim in this or any case where the circumstances surrounding

death are at issue.” Id. at 529. Here again, the court took care to note that defendants cannot avoid

the full force of harmful evidence—including gruesome photos—by stipulating to certain facts.

Id. at 530 (“We hasten to add that the mere fact that appellant stipulated with the government as

to the cause of death did not preclude the government from offering proof on that issue.”).

         The list goes on. E.g., United States v. Boise, 916 F.2d 497, 504 (9th Cir. 1990) (finding

autopsy photo of murdered child admissible under Rule 403); Futch v. Dugger, 874 F.2d 1483,

1487 (11th Cir. 1989) (finding that gory photos of crime victims are not generally a violation of

defendant’s right to fair trial). Cf. Nettles v. Wainwright, 677 F.2d 410, 414-15 (5th Cir. 1982)

(allowing photo of victims covered in blood, semi-conscious, with clothes shredded by assault).

         Here, of course, the photos in question are “extra probative” of the charged offenses. After

all, the Government must not only prove that Flores-Castro and other MS-13 members and

associates murdered Wilson Villeda, as alleged in Count 3. The Government must also prove the

existence of MS-13 as a racketeering enterprise, and the fact that Flores-Castro and others agreed

to conduct the affairs of that enterprise through a pattern of racketeering activity, as alleged in

Count 1. 1


1
  As the Sixth Circuit has explained, the introduction of potentially disturbing evidence is par for the course
in racketeering cases. See United States v. Gallo, 763 F.2d 1504, 1525 n.32 (6th Cir. 1985) (“Given the
frequently violent nature of crimes committed in furtherance of the illicit activities Congress addressed in
its enactment of the RICO and CCE statutes, we do not find an abuse of discretion by the trial court in
refusing to exclude under Rule 403 evidence of those violent crimes committed . . . in furtherance of the
[enterprise].”).
                                                      9
Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 10 of 12 PAGEID #: 4079




       A quick review of the Second Superseding Indictment shows that the enterprise was

described in ways which render the Villeda photos (showing multiple chop-like injuries) even

more probative to the overall racketeering conspiracy. Count 1 describes the enterprise, in part, as

follows:

       12.      Violence is a central tenet of MS-13. The organization’s motto, “mata,
       viola, controla,” means “kill, rape, control.” MS-13 members are expected to
       promote and protect the organization’s reputation and status by any means
       necessary, such as by committing acts of intimidation and violence, up to and
       including murder. Targets of violence include rival gang members . . . [and]
       individuals who show disrespect to the gang or are otherwise perceived as a
       threat . . . . Historically, MS-13 members and associates have committed the
       murders and other violent acts using machetes, knives, and similar bladed
       weapons in order to intimidate and instill fear in others.

(Second Superseding Indictment, ECF No. 179, PAGEID #680-81, ¶ 12 (emphasis added)).

       Likewise, when describing the “means and methods of the enterprise,” the Grand Jury

found that “MS-13 members and associates committed . . . murder” and “armed themselves

with . . . bladed objects and other weapons in order to increase their ability to commit acts of

violence . . . .” (Id. at PAGEID #682-83, ¶¶ 23 & 29).

       Given these allegations, and the other allegations that the Government must prove

(including the eerily similar murder of Carlos Serrano-Ramos, who was also stabbed to death and

buried in Innis Park, as alleged in Count 2), is it any wonder that the Government seeks to introduce

some photos of Mr. Villeda’s body, which MS-13 members used to brag about the killing?

Or where he was buried and later found? Or how he was killed, and how long ago it occurred?

Or the number, nature, and location of his many wounds? This evidence is highly probative of the

charged offenses. See Brown, 54 F. App’x at 208-09.




                                                 10
Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 11 of 12 PAGEID #: 4080




        At the end of the day, this is a murder case. The Government will seek to introduce

significant and damaging evidence of those murders at trial—some of which will be uncomfortable

for the defendants, including Flores-Castro, and perhaps for the jury too. But that does not render

the evidence inadmissible. See United States v. Rathburn, 771 F. App’x 614, 627 (6th Cir. 2019)

(“[P]robative evidence is not unfairly prejudicial simply because it is gruesome or disturbing.”

(quotation omitted)). This is especially true where, as here, the Government has put forth a good-

faith procedure for reducing the cumulative effect of that evidence when it comes to publishing

photos of murder victims, crime scenes, and autopsies. See Brown, 54 F. App’x at 209.

                                           CONCLUSION

        For the foregoing reasons, the Court should deny Flores-Castro’s motion in limine.

His evidentiary objections are best raised, if at all, during trial.


                                                         Respectfully submitted,

                                                         DAVID M. DEVILLERS
                                                         United States Attorney


                                                         s/ Noah R. Litton
                                                         BRIAN J. MARTINEZ (CA 224587)
                                                         NOAH R. LITTON (0090479)
                                                         Assistant United States Attorneys
                                                         303 Marconi Boulevard, Suite 200
                                                         Columbus, Ohio 43215
                                                         Office: (614) 469-5715
                                                         E-mails: Brian.Martinez2@usdoj.gov
                                                                  Noah.Litton@usdoj.gov




                                                   11
Case: 2:17-cr-00164-EAS Doc #: 1006 Filed: 03/16/20 Page: 12 of 12 PAGEID #: 4081




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response to Defendant Juan Flores-Castro’s

motion in limine was served electronically upon all counsel of record this 16th day of March, 2020.



                                                     s/ Noah R. Litton
                                                     NOAH R. LITTON (0090479)
                                                     Assistant United States Attorney




                                                12
